 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4   MARK SEVERNS,                                 Case No. 3:20-CV-0407-MMD-WGC

 5          Plaintiff,                             ORDER

 6   v.

 7   STATE OF NEVADA, et al.,

 8          Defendants.

 9

10         For good cause shown,

11         THE COURT ORDERS that the motion for additional time to file a response to

12 plaintiff’s motion for appointment of counsel filed by the office of the Attorney General of

13 the State of Nevada (ECF No. 14) is GRANTED.

14         THE COURT FURTHER ORDERS that the Office of the Attorney General shall have

15 to and including July 14, 2021, in which to file a response to Plaintiff Mark Severn’s motion

16 for appointment of counsel.

17         DATED: July 6, 2021.

18

19                                                  ________________________________
                                                    United States Magistrate Judge
20

21

22

23

24

25
